Title: From John Adams to William Murray, 3 December 1798
From: Adams, John
To: Murray, William,Moody, James



To the Inhabitants of the County of Fayette in the State of KentuckyGentlemenPhyladelphia Decr 3. 1798

I have received a very kind Address Subscribed with the Names of a long List of your respectable Inhabitants, expressive of very patriotick Sentiments and the most virtuous Resolutions.
These decided Appearances from Kentucky of respect to the Union, Affection for its Government and determination to defend it against all its Ennemies will be received with Joy, in every Part of the United States. It could not be otherwise. The Inhabitants of Kentucky have American Blood in their Veins and are as essentially interested in the Union as any State in it.
John Adams